DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims 
Claims 1-15, as filed on 01/27/2021, are currently pending and considered below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 9, line 2: “means to adjust the height”
Page 6 recites: “means to adjust the height of the platform that it supports, i.e. a height adjustment system. In preferred embodiments, the height adjustment system includes one or more of the vertical supports featuring a plurality of holes in their surfaces which can be used to attach other structures to the frame of the device.” “means to adjust the height” is being interpreted to include a plurality of holes in the vertical support for attachment of the platform.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-15 are rejected under 35 U.S.C. 102X as being anticipated by US 20140137912 A1 (Kline).
	Regarding Independent Claim 1, Kline discloses a jump box for use in training (mobility aid device 1500, Figure 15) comprising:
	 a platform (support platform 120); a base (footer 1670) having a plurality of legs (Figure 16: Annotated with legs 1640A, 1640B);

    PNG
    media_image1.png
    371
    436
    media_image1.png
    Greyscale

Figure 16: Kline Annotated
	 and one or more vertical supports (parallel support uprights 1610a and 1610b with parallel handle arms 1550a and 1550b) with a first end (uprights 1610A, 1610B) and a second end (arms 1550A, 1550B); 
	wherein the first end of the one or more vertical supports is attached to the base (Support platform 120 is mounted onto braces 1580a/1580b of the handle arms 1550A, 1550B) such that the one or more vertical supports extend upward and away from the base (uprights 1610A, 1610B with handle arms 1550A, 1550B extend upwardly away from footer 1670); 
	and wherein the second end of the one or more vertical supports is attached to a horizontally oriented crossbar (handlebar 1555); 
	and wherein the one or more vertical supports features a height adjustment system (cable and spring arrangement 1535; arrangement 1535 is sued to adjust the height of the uprights 1610 and the handle arms 1550).  
	Regarding Claim 2, Kline further discloses the jump box of Claim 1 wherein the height adjustment system comprises a plurality of holes (apertures 1520 along uprights 1610 and handle arms 1550, Figure 17) featured by the one or more vertical supports (See Figure 15) and at least one cable (main cable 1720) operably connected to at least one spring (spring arrangement 1700a, 1700b) that is operably connected to a pin (pins 1530A, 1530B) configured to fit into the plurality of holes, such that pulling on the at least one cable causes the spring to stretch producing a pulling force on the pin (“User 108 then operates the lever 1750 to release first pins 1530a from their respective apertures 1520 to allow first footer 1650 to drop to surface 102 by force of gravity. After first footer 1650 contacts surface 102, user 108 releases the lever 1750 to reengage pins 1530a with their associated apertures 1520” ¶ 130).  
	Regarding Claim 3, Kline further discloses the jump box of Claim 1 in which the platform is attached to the one or more vertical supports such that the platform slopes downward (platform 120 with contoured upper surface 130; “upper surface 130 is contoured rather than flat” ¶ 52) as it extends away from the one or more vertical supports (see Figure 1 wherein the platform 120 contours downwardly towards the center of the platform 120 and away from the uprights and handle arms).  
	Regarding Claim 4, Kline further discloses the jump box of Claim 1 wherein the plurality of legs extends away from the vertical supports such that the plurality of legs are not parallel with each other (see Figure 15 and 16 wherein the legs 1640 are not parallel with legs of 1670 and wherein the legs 1640 extend downwardly away from uprights 1610 and legs of 1670 extend outwardly away from uprights 1610).  
	Regarding Claim 5, Kline further discloses the jump box of Claim 1 further comprising a counterweight (first footer 1650 with end portions 1605a and 1605b) operably connected to the (first footer 1650 with portions 1605 help lower the uprights 1610 when the lever 1750 is actuated and the pins removed from the apertures).
	Regarding Claim 6, Kline further discloses the jump box of Claim 2 in which the platform is attached to the one or more vertical supports such that the platform slopes downward (platform 120 with contoured upper surface 130; “upper surface 130 is contoured rather than flat” ¶ 52) as it extends away from the one or more vertical supports (see Figure 1 wherein the platform 120 contours downwardly towards the center of the platform 120 and away from the uprights and handle arms).  
	Regarding Claim 7, Kline further discloses the jump box of Claim 4 in which the platform is attached to the one or more vertical supports such that the platform slopes downward (platform 120 with contoured upper surface 130; “upper surface 130 is contoured rather than flat” ¶ 52) as it extends away from the one or more vertical supports (see Figure 1 wherein the platform 120 contours downwardly towards the center of the platform 120 and away from the uprights and handle arms).  
	Regarding Claim 8, Kline further discloses the jump box of Claim 5 in which the platform is attached to the one or more vertical supports such that the platform slopes downward (platform 120 with contoured upper surface 130; “upper surface 130 is contoured rather than flat” ¶ 52) as it extends away from the one or more vertical supports (see Figure 1 wherein the platform 120 contours downwardly towards the center of the platform 120 and away from the uprights and handle arms).  

Regarding Independent Claim 9, Kline discloses a jump box for use in training athletes (mobility aid device 1500, Figure 15) comprising: 
	a platform having means to adjust the height of the platform relative to the rest of the jump box (see 112(f) above; (apertures 1520 along uprights 1610 and handle arms 1550 with cable 1720 and pins 1530A, 1530B); 
	one or more vertical supports (parallel support uprights 1610a and 1610b with parallel handle arms 1550a and 1550b); 
	a base with at least two legs (Figure 16: Annotated) extending away from a crossbar (Figure 16: Annotated); 
	wherein each leg extends away from the crossbar (the legs and the crossbar are attached at the legs 1640A, 1640B) at an obtuse angle to the crossbar (the legs are at 180 degrees and parallel to the crossbar and extend away from each end of the crossbar).

    PNG
    media_image2.png
    224
    371
    media_image2.png
    Greyscale

Figure 16: Kline Annotated
	Regarding Claim 10, Kline further discloses the jump box of Claim 9 further comprising a counterweight (first footer 1650 with end portions 1605a and 1605b) operably connected to the (first footer 1650 with portions 1605 help lower the uprights 1610 when the lever 1750 is actuated and the pins removed from the apertures).
	Regarding Claim 11 (“means to adjust the height” no longer being interpreted under 112(f)), Kline further discloses the jump box of Claim 10 wherein the means to adjust the height of the platform comprises a plurality of holes (apertures 1520 along uprights 1610 and handle arms 1550) featured by the one or more vertical supports (See Figure 15) and at least one cable (main cable 1720) operably connected to at least one spring (spring arrangement 1700a, 1700b) that is operably connected to a pin (pins 1530A, 1530B) configured to fit into the plurality of holes, such that pulling on the at least one cable causes the spring to stretch producing a pulling force on the pin (“User 108 then operates the lever 1750 to release first pins 1530a from their respective apertures 1520 to allow first footer 1650 to drop to surface 102 by force of gravity. After first footer 1650 contacts surface 102, user 108 releases the lever 1750 to reengage pins 1530a with their associated apertures 1520” ¶ 130).  
	Regarding Claim 12, Kline further discloses the jump box of Claim 11 wherein the platform is attached to the jump box such that it is not level (platform 120 with contoured upper surface 130; “upper surface 130 is contoured rather than flat” ¶ 52; the platform is not level as the surface is contoured).

	Regarding Independent Claim 13, Kline discloses a jump box for training athletes to jump (mobility aid device 1500, Figure 15; the user is capable of using the device to train for jumping) comprising: 
(Figure 16: Annotated) each leg having a distal end and a proximate end (Figure 16: Annotated); 
	a crossbar (Figure 16: Annotated) attached to the distal end of each leg such that each leg extends away from the crossbar at an obtuse angle (the legs are at 180 degrees and parallel to the crossbar and extend away from each end of the crossbar); 

    PNG
    media_image3.png
    229
    446
    media_image3.png
    Greyscale

Figure 16: Kline Annotated
	one or more vertical supports (parallel support uprights 1610a and 1610b with parallel handle arms 1550a and 1550b and legs 1640A, 1640B) attached at a first end (Figure 15: Annotated) to the crossbar and at a second end (Figure 15: Annotated) to a horizontal support bar (handle 1550); 

    PNG
    media_image4.png
    679
    696
    media_image4.png
    Greyscale

Figure 15: Kline Annotated
	and a platform (platform 120 with upper surface 130) extending away from the vertical supports at an acute angle to the vertical supports (“upper surface 130 is contoured rather than flat” ¶ 52; platform 120 extends inwardly away from the vertical supports and contoured downwardly at an acute angle relative to the vertical supports, see Figures 1-4 wherein the platform 120 is contoured downwardly in the center).  
	Regarding Claim 14, Kline further discloses the jump box of Claim 13 further comprising a plurality of holes (apertures 1520 along uprights 1610 and handle arms 1550) featured by the one or more vertical supports (See Figure 15) and at least one cable (main cable 1720) operably connected to at least one spring (spring arrangement 1700a, 1700b) that is operably connected to a pin (pins 1530A, 1530B) configured to fit into the plurality of holes, such that pulling on the 
	Regarding Claim 15, Kline further discloses the jump box of Claim 14 further comprising a T-shaped leg (Figure 15: Annotated) attached to the crossbar (via legs 1510) and extending away from the crossbar in a direction opposite the direction the legs extend away from the crossbar (brace 1620 extends at a forward angle opposite to the distal directions of the legs).

    PNG
    media_image5.png
    667
    755
    media_image5.png
    Greyscale

Figure 15: Kline Annotated
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063. The examiner can normally be reached Monday - Thursday 8:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784